Name: 2000/152/EC: Council Decision of 14 February 2000 appointing a German member of the Committee of the Regions
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 2000-02-24

 Avis juridique important|32000D01522000/152/EC: Council Decision of 14 February 2000 appointing a German member of the Committee of the Regions Official Journal L 051 , 24/02/2000 P. 0021 - 0021COUNCIL DECISIONof 14 February 2000appointing a German member of the Committee of the Regions(2000/152/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof,Having regard to the Council Decision of 26 January 1998(1) appointing the members and alternate members of the Committee of the Regions,Whereas:A seat as an alternate member of the Committee of the Regions has become vacant following the resignation of Mr Dirk BrouÃ «r, notified to the Council on 11 January 2000.Having regard to the proposal from the German Government,HAS DECIDED AS FOLLOWS:Sole ArticleMr Gustav-Adolf Stanger is hereby appointed an alternate member of the Committee of the Regions in place of Mr Dirk BrouÃ «r for the remainder of his term of office, which runs until 25 January 2002.Done at Brussels, 14 February 2000.For the CouncilThe PresidentJ. GAMA(1) OJ L 28, 4.2.1998, p. 19.